In an action to recover damages for the wrongful death of plaintiff’s intestate the defendant Marchant and the impleaded third-party defendant Indemnity Insurance Company of North America appeal, by separate notices of appeal (1) from an order denying a motion made by Marchant, in which Indemnity Insurance Company of North America joined, for an order pursuant to subdivision 4 of section 193-a of the Civil Practice Act, dismissing the third-party complaint or directing that the third-party action be severed for separate trial; and (2) from an order granting the cross motion of the defendant Union Free School District No. 24 for leave to serve an amended answer. Orders affirmed, with one bill of $10 costs and disbursements. No opinion. Nolan, P. J., Adel, MaeCrate, Schmidt and Beldoek, JJ., concur.